


110 HR 7132 IH: Gold Butte National

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7132
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Berkley
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Gold Butte National Conservation Area in
		  Clark County, Nevada, to conserve, protect, and enhance the cultural,
		  archaeological, natural, wilderness, scientific, geological, historical,
		  biological, wildlife, educational, and scenic resources of the area, to
		  designate wilderness areas in the county, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gold Butte National
			 Conservation Area and Wilderness Designation Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—GOLD BUTTE NATIONAL CONSERVATION AREA
					Sec. 101. Establishment of Gold Butte National Conservation
				Area.
					Sec. 102. Management of conservation area.
					Sec. 103. General provisions.
					Sec. 104. Gold Butte National Conservation Area Advisory
				Council.
					Title II—DESIGNATION OF WILDERNESS AREAS IN CLARK COUNTY,
				NEVADA
					Sec. 201. Findings.
					Sec. 202. Additions to National Wilderness Preservation
				System.
					Sec. 203. Administration.
					Sec. 204. Adjacent management.
					Sec. 205. Native American cultural and religious
				uses.
					Sec. 206. Wildlife management.
					Sec. 207. Wildfire management.
					Sec. 208. Climatological data collection.
					Sec. 209. National Park System lands.
					Title III—General Provisions
					Sec. 301. Relationship to Clark County Multi-Species Habitat
				Conservation Plan.
				
			IGOLD
			 BUTTE NATIONAL CONSERVATION AREA
			101.Establishment
			 of Gold Butte National Conservation Area
				(a)EstablishmentThere
			 is established the Gold Butte National Conservation Area in the State of Nevada
			 (in this title referred to as the conservation area).
				(b)Area
			 includedThe conservation
			 area shall consist of approximately 362,177 acres of public land administered
			 by the Bureau of Land Management in Clark County, Nevada, as generally depicted
			 on the map entitled Gold Butte National Conservation Area and
			 dated September 26, 2008.
				(c)National
			 landscape conservation systemThe conservation area shall be
			 administered as a component of the National Landscape Conservation
			 System.
				(d)Map and legal
			 description
					(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary of the
			 Interior shall file a map and legal description of the conservation area with
			 the Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate..
					(2)EffectThe
			 map and legal description prepared under paragraph (1) shall have the same
			 force and effect as if included in this title, except that the Secretary may
			 correct minor errors in the map or legal description.
					(3)Public
			 availabilityA copy of the map and legal description shall be on
			 file and available for public inspection in the appropriate office of the
			 Bureau of Land Management.
					102.Management of
			 conservation area
				(a)General
			 management purposesIn
			 accordance with this title, the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.), and other applicable laws, the Secretary of the
			 Interior shall manage the conservation area in a manner that conserves,
			 protects, and enhances the resources of the conservation area.
				(b)Management
			 plan
					(1)Plan
			 requiredNot later than three years after the date of the
			 enactment of this Act, the Secretary of the Interior shall develop a management
			 plan for the long-term protection and management of the conservation
			 area.
					(2)ConsultationThe Secretary shall prepare the management
			 plan in consultation with the State of Nevada, local and tribal government
			 entities, and the public.
					(3)RequirementsThe
			 management plan shall describe the appropriate uses and management of the
			 conservation area and include a recommendation on interpretive and educational
			 materials regarding the cultural and biological resources of the region within
			 which the conservation area is located.
					(c)UsesThe Secretary of the Interior shall allow
			 only such uses of the conservation area that the Secretary determines will
			 further the purpose of the conservation area described in subsection
			 (a).
				(d)Incorporation of
			 acquired lands and interestsAny land or interests in land
			 located within the boundary of the conservation area that is acquired by the
			 United States after the date of the enactment of this Act shall become part of
			 the conservation area and be managed as provided in subsection (a).
				(e)Motorized
			 vehicles
					(1)Use pending
			 management planBefore the
			 effective date of the management plan required by subsection (b), the use of
			 motorized vehicles in the conservation area shall be consistent with the Route
			 Designations for Selected Areas of Critical Environmental Concern Located in
			 the Northeast Portion of the Las Vegas BLM District Environmental Assessment,
			 NV–052–2006–433.
					(2)Use under
			 management plan
						(A)Authorized
			 usesOn and after the
			 effective date of the management plan under subsection (b), the use of
			 motorized vehicles in the conservation area shall be allowed only—
							(i)on
			 roads and trails designated for use of motor vehicles in the management plan;
			 and
							(ii)for installing, repairing, maintaining, and
			 reconstructing water development projects, including guzzlers, that would
			 enhance the conservation area by promoting healthy, viable, and more naturally
			 distributed wildlife populations, subject to limitations specified in the
			 management plan that are not more restrictive than the limitations on such uses
			 authorized in wilderness areas designated under title II.
							(B)Minimizing
			 visual impactsThe management plan shall include or provide
			 recommendations on ways of minimizing the visual impacts of activities
			 authorized pursuant to subparagraph (A)(ii) on the conservation area.
						(3)ExceptionsNotwithstanding paragraphs (1) and (2), the
			 Secretary may authorize the use of motorized vehicles in the conservation area
			 for administrative purposes or to respond to an emergency.
					(f)RoadsNew
			 roads shall not be built within the conservation area unless the roads are
			 needed for public safety or natural resource protection.
				(g)Hunting,
			 fishing, and trapping
					(1)State
			 jurisdictionNothing in this title affects the jurisdiction of
			 the State of Nevada with respect to fish and wildlife, including hunting,
			 fishing, and trapping in the conservation area.
					(2)Limitations
						(A)RegulationsThe
			 Secretary of the Interior may designate, by regulation, areas in which, and
			 establish periods during which, for reasons of public safety, administration,
			 or compliance with applicable laws, no hunting, fishing, or trapping will be
			 permitted in the conservation area.
						(B)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under subparagraph (A) that close a portion of
			 the conservation area to hunting, fishing, or trapping.
						103.General
			 provisions
				(a)No buffer
			 zones
					(1)In
			 generalThe establishment of the conservation area shall not
			 create an express or implied protective perimeter or buffer zone around the
			 conservation area.
					(2)Private
			 landIf the use of, or conduct of an activity on, private land
			 that shares a boundary with the conservation area is consistent with applicable
			 law, nothing in this title concerning the establishment of the conservation
			 area prohibits or limits the use or conduct of the activity.
					(b)WithdrawalsSubject
			 to valid existing rights, all public land within the conservation area,
			 including any land or interest in land that is acquired by the United States
			 within the conservation area after the date of the enactment of this Act, are
			 withdrawn from—
					(1)entry,
			 appropriation or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					(c)Special
			 management areas
					(1)In
			 generalThe establishment of the conservation area shall not
			 change the management status of any area within the boundary of the
			 conservation area that is protected under the Clark County Multi-Species
			 Habitat Conservation Plan.
					(2)Effect of
			 conflictIf there is a conflict between the laws applicable to
			 the areas described in paragraph (1) and this title, the more restrictive
			 provision shall control.
					104.Gold Butte
			 National Conservation Area Advisory Council
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 the Interior shall establish an advisory council, to be known as the
			 Gold Butte National Conservation Area Advisory Council.
				(b)DutiesThe Council shall advise the Secretary with
			 respect to the preparation and implementation of the management plan for the
			 long-term protection and management of the conservation area required by
			 section 102(b).
				(c)Applicable
			 lawThe Council shall be subject to—
					(1)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
					(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(d)Members
					(1)In
			 generalThe Council shall
			 include 10 members to be appointed by the Secretary, of whom, to the extent
			 practicable—
						(A)one member shall
			 be appointed after considering the recommendations of the Mesquite, Nevada,
			 City Council;
						(B)one member shall be appointed after
			 considering the recommendations of the Bunkerville, Nevada, Town Advisory
			 Board;
						(C)one member shall be appointed after
			 considering the recommendations of the Moapa, Nevada, Town Advisory
			 Board;
						(D)one member shall be appointed after
			 considering the recommendations of the Logandale, Nevada, Town Advisory
			 Board;
						(E)one member shall be appointed after
			 considering the recommendations of the Overton, Nevada, Town Advisory
			 Board;
						(F)one member shall be appointed after
			 considering the recommendations of the Moapa Band of Paiutes Tribal Council;
			 and
						(G)four
			 at-large members from Clark County, Nevada, shall be appointed after
			 considering the recommendations of the County Commission for Clark
			 County.
						(2)Special
			 appointment considerationsThe at-large members appointed under
			 paragraph (1)(G) must have backgrounds that reflect—
						(A)the purposes for
			 which the conservation area was established; and
						(B)the interests of
			 persons affected by the planning and management of the conservation
			 area.
						(3)RepresentationThe
			 Secretary shall ensure that the membership of the Council is fairly balanced in
			 terms of the points of view represented and the functions to be performed by
			 the Council.
					(e)TerminationThe
			 Council shall terminate not later than one year after the date on which the
			 management plan for the conservation area is adopted by the Secretary of the
			 Interior.
				IIDESIGNATION OF
			 WILDERNESS AREAS IN CLARK COUNTY, NEVADA
			201.FindingsCongress finds that certain public land
			 administered by the Bureau of Land Management in Clark County, Nevada, contains
			 unique and spectacular natural, cultural, and archeological resources,
			 including—
				(1)priceless habitat
			 for numerous species of plants and wildlife;
				(2)thousands of acres
			 of pristine land that remain in a natural state; and
				(3)numerous sites
			 containing significant archeological artifacts.
				202.Additions to
			 National Wilderness Preservation System
				(a)Designation of
			 wildernessIn furtherance of
			 the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the following
			 public lands administered by the National Park Service or the Bureau of Land
			 Management in Clark County, Nevada, are designated as wilderness and as either
			 a new component of the National Wilderness Preservation System or, in the case
			 of the designation made by paragraph (13), an addition to an existing component
			 of the National Wilderness Preservation System:
					(1)Virgin Peak
			 wildernessCertain Federal
			 land managed by the Bureau of Land Management, comprising approximately 21,681
			 acres, as generally depicted on the map entitled Gold Butte National
			 Conservation Area and dated September 26, 2008, which shall be known as
			 the Virgin Peak Wilderness.
					(2)Black Ridge
			 wildernessCertain Federal
			 land managed by the Bureau of Land Management, comprising approximately 17,303
			 acres, as generally depicted on the map entitled Gold Butte National
			 Conservation Area and dated September 26, 2008, which shall be known as
			 the Black Ridge Wilderness.
					(3)Bitter Ridge
			 North wildernessCertain
			 Federal land managed by the Bureau of Land Management comprising approximately
			 15,016 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Bitter Ridge North Wilderness.
					(4)Bitter Ridge
			 South wildernessCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 10,202 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Bitter Ridge Wilderness.
					(5)Billy Goat Peak
			 wildernessCertain Federal
			 land managed by the Bureau of Land Management, comprising approximately 29,949
			 acres, as generally depicted on the map entitled Gold Butte National
			 Conservation Area and dated September 26, 2008, which shall be known as
			 the Billy Goat Peak Wilderness.
					(6)Million Hills
			 wildernessCertain Federal
			 land managed by the Bureau of Land Management, comprising approximately 24,840
			 acres, as generally depicted on the map entitled Gold Butte National
			 Conservation Area and dated September 26, 2008, which shall be known as
			 the Million Hills Wilderness.
					(7)Overton
			 wildernessCertain Federal
			 land within the Lake Mead National Recreation Area, comprising approximately
			 23,227 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Overton Wilderness.
					(8)Twin Springs
			 wildernessCertain Federal
			 land within the Lake Mead National Recreation Area, comprising approximately
			 9,684 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Twin Springs Wilderness.
					(9)Scanlon Wash
			 wildernessCertain Federal
			 land within the Lake Mead National Recreation Area, comprising approximately
			 22,826 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, and which
			 shall be known as the Scanlon Wash Wilderness.
					(10)Hiller
			 Mountains wildernessCertain
			 Federal land within the Lake Mead National Recreation Area, comprising
			 approximately 14,832 acres, as generally depicted on the map entitled
			 Gold Butte National Conservation Area and dated September 26,
			 2008, which shall be known as the Hiller Mountains
			 Wilderness.
					(11)Hell’s Kitchen
			 wildernessCertain Federal
			 land within the Lake Mead National Recreation Area, comprising approximately
			 12,439 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Hell’s Kitchen Wilderness.
					(12)Indian hills
			 wildernessCertain Federal
			 land within the Lake Mead National Recreation Area, comprising approximately
			 8,955 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, which shall be
			 known as the Indian Hills Wilderness.
					(13)Lime Canyon
			 wilderness additionsCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 9,382 acres, as generally depicted on the map entitled Gold Butte
			 National Conservation Area and dated September 26, 2008, is
			 incorporated in, and shall be managed as part of the Lime Canyon
			 Wilderness.
					(b)National
			 landscape conservation systemThe wilderness areas administered
			 by the Bureau of Land Management and designated or expanded by subsection (a)
			 shall be administered as components of the National Landscape Conservation
			 System.
				(c)Road
			 offsetThe boundary of any portion of a wilderness area
			 designated by subsection (a) that is bordered by a road shall be at least 100
			 feet away from the edge of the road so as not to interfere with public
			 access.
				(d)Lake
			 offsetThe boundary of any portion of a wilderness area
			 designated by subsection (a) that is bordered by Lake Mead or the Colorado
			 River shall be 300 feet inland from the high water line.
				(e)Map and legal
			 description
					(1)In
			 generalAs soon as
			 practicable after the date of the enactment of this Act, the Secretary of the
			 Interior shall file a map and legal description of each wilderness area
			 designated or expanded by subsection (a) with the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate.
					(2)EffectEach
			 map and legal description shall have the same force and effect as if included
			 in this title, except that the Secretary may correct clerical and typographical
			 errors in the map or legal description.
					(3)AvailabilityEach
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management and the National
			 Park Service.
					203.Administration
				(a)ManagementSubject to valid existing rights, the land
			 designated as wilderness by this title shall be administered by the Secretary
			 of the Interior in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that—
					(1)any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of the enactment of this Act; and
					(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary of the Interior.
					(b)Incorporation of
			 acquired lands and interestsAny land or interest in land within
			 the boundaries of the land designated as wilderness by this title that is
			 acquired by the United States after the date of the enactment of this Act shall
			 be added to and administered as part of the wilderness area within which the
			 acquired land or interest is located.
				(c)Water
			 rights
					(1)FindingsCongress
			 finds the following:
						(A)The lands
			 designated as wilderness by this title are within the Mojave Desert, are arid
			 in nature, and include ephemeral streams.
						(B)The hydrology of
			 the lands designated as wilderness by this title is locally characterized by
			 complex flow patterns and alluvial fans with impermanent channels.
						(C)The subsurface hydrogeology of the region
			 within which the lands designated as wilderness by this title are located is
			 characterized by ground water subject to local and regional flow gradients and
			 artesian aquifers.
						(D)The lands
			 designated as wilderness by this title are generally not suitable for use or
			 development of new water resource facilities, and there are no actual or
			 proposed water resource facilities and no opportunities for diversion, storage,
			 or other uses of water occurring outside such lands that would adversely affect
			 the wilderness or other values of such lands.
						(E)Because of the
			 unique nature and hydrology of these desert lands designated as wilderness by
			 this title and the existence of the Clark County Multi-Species Habitat
			 Conservation Plan, it is possible to provide for proper management and
			 protection of the wilderness, perennial springs, and other values of such lands
			 in ways different from the methods used in other laws.
						(2)Statutory
			 construction
						(A)No
			 reservationNothing in this title shall constitute or be
			 construed to constitute either an express or implied reservation by the United
			 States of any water or water rights with respect to the lands designated as
			 wilderness by this title.
						(B)State
			 rightsNothing in this title shall affect any water rights in the
			 State of Nevada existing on the date of the enactment of this Act, including
			 any water rights held by the United States.
						(C)No
			 precedentNothing in this subsection shall be construed as
			 establishing a precedent with regard to any future wilderness
			 designations.
						(D)No effect on
			 compactsNothing in this title shall be construed as limiting,
			 altering, modifying, or amending any of the interstate compacts or equitable
			 apportionment decrees that apportion water among and between the State of
			 Nevada and other States.
						(3)Nevada water
			 lawThe Secretary of the Interior shall follow the procedural and
			 substantive requirements of the law of the State of Nevada in order to obtain
			 and hold any water rights not in existence on the date of enactment of this Act
			 with respect to the lands designated as wilderness by this title.
					(4)New
			 projects
						(A)DefinitionIn
			 this paragraph, the term water resource facility means
			 irrigation and pumping facilities, reservoirs, water conservation works,
			 aqueducts, canals, ditches, pipelines, wells, hydropower projects, and
			 transmission and other ancillary facilities, and other water diversion,
			 storage, and carriage structures. The term does not include wildlife
			 guzzlers.
						(B)No licenses or
			 permitsExcept as otherwise provided in this title, on and after
			 the date of the enactment of this Act, neither the President nor any other
			 officer, employee, or agent of the United States shall fund, assist, authorize,
			 or issue a license or permit for the development of any new water resource
			 facility within the lands designated as wilderness by this title.
						(d)WithdrawalsSubject
			 to valid existing rights, all Federal lands within the wilderness areas
			 designated or expanded by this title, including any land or interest in land
			 within the areas that is acquired by the United States after the date of
			 enactment of this Act, are withdrawn from—
					(1)entry,
			 appropriation or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)operation of the
			 mineral leasing, mineral materials, and geothermal leasing laws.
					204.Adjacent
			 management
				(a)No buffer
			 zonesCongress does not intend for the designation of land as
			 wilderness by this title to lead to the creation of protective perimeters or
			 buffer zones around any wilderness area designated or expanded by this
			 title.
				(b)Nonwilderness
			 activitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within a wilderness area designated or expanded by
			 this title shall not preclude the conduct of those activities or uses outside
			 the boundary of the wilderness area.
				205.Native American
			 cultural and religious usesNothing in this title shall be construed to
			 diminish the rights of any Indian tribe. Nothing in this title shall be
			 construed to diminish tribal rights regarding access to Federal lands for
			 tribal activities, including spiritual, cultural, and traditional
			 food-gathering activities.
			206.Wildlife
			 management
				(a)State
			 jurisdictionIn accordance with section 4(d)(7) of the Wilderness
			 Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the
			 jurisdiction of the State of Nevada with respect to fish and wildlife
			 management, including the regulation of hunting, fishing, and trapping, in the
			 wilderness areas designated or expanded by this title.
				(b)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act, management activities to maintain or restore fish and wildlife
			 populations and the habitats to support such populations may be carried out
			 within wilderness areas designated or expanded by this title where consistent
			 with relevant wilderness management plans, in accordance with appropriate
			 policies such as those set forth in Appendix B of House Report 101–405,
			 including the occasional and temporary use of motorized vehicles, if such use,
			 as determined by the Secretary of the Interior, would promote healthy, viable,
			 and more naturally distributed wildlife populations that would enhance
			 wilderness values and accomplish those purposes with the minimum impact
			 necessary to reasonably accomplish the task.
				(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those
			 set forth in Appendix B of House Report 101–405, the State of Nevada may
			 continue to use aircraft, including helicopters, to survey, capture,
			 transplant, monitor, and provide water for wildlife populations, including
			 bighorn sheep, and feral stock, horses, and burros.
				(d)Wildlife water
			 development projectsSubject to subsection (f), the Secretary of
			 the Interior shall authorize structures and facilities, including existing
			 structures and facilities, for wildlife water development projects, including
			 guzzlers, in the wilderness areas designated or expanded by this title
			 if—
					(1)the structures and
			 facilities will, as determined by the Secretary, enhance wilderness values by
			 promoting healthy, viable and more naturally distributed wildlife populations;
			 and
					(2)the visual impacts
			 of the structures and facilities on the wilderness areas can reasonably be
			 minimized.
					(e)Hunting,
			 fishing, and trappingThe
			 Secretary of the Interior may designate, by regulation, areas in which, and
			 establish periods during which, for reasons of public safety, administration,
			 or compliance with applicable laws, no hunting, fishing, or trapping will be
			 permitted in the wilderness areas designated or expanded by this title. Except
			 in the case of an emergency, the Secretary shall make such designations in
			 consultation with the appropriate agency of the State of Nevada.
				(f)Cooperative
			 agreementThe State of
			 Nevada, including a designee of the State, may conduct wildlife management
			 activities in the wilderness areas designated or expanded by this title—
					(1)in accordance with
			 the terms and conditions specified in the cooperative agreement between the
			 Secretary of the Interior and the State entitled Memorandum of
			 Understanding between the Bureau of Land Management and the Nevada Department
			 of Wildlife Supplement No. 9 and signed November and December 2003,
			 including any amendments to the cooperative agreement agreed to by the
			 Secretary and the State; and
					(2)subject to all
			 applicable laws and regulations.
					207.Wildfire
			 managementConsistent with
			 section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title
			 precludes a Federal, State, or local agency from conducting wildfire management
			 operations (including operations using aircraft or mechanized equipment) to
			 manage wildfires in the wilderness areas designated or expanded by this
			 title.
			208.Climatological
			 data collectionSubject to
			 such terms and conditions as the Secretary of the Interior may prescribe,
			 nothing in this title precludes the installation and maintenance of hydrologic,
			 meteorologic, or climatological collection devices in the wilderness areas
			 designated or expanded by this title if the facilities and access to the
			 facilities are essential to flood warning, flood control, and water reservoir
			 operation activities.
			209.National Park
			 System landsTo the extent any
			 of the provisions of this title are in conflict with laws, regulations, or
			 management policies applicable to Federal land within the Lake Mead National
			 Recreation Area designated as wilderness by this title, those laws,
			 regulations, or policies shall control.
			IIIGeneral
			 Provisions
			301.Relationship to
			 Clark County Multi-Species Habitat Conservation PlanNothing in this Act shall be construed as
			 limiting, altering, modifying, or amending the Clark County Multi-Species
			 Habitat Conservation Plan with respect to the Gold Butte National Conservation
			 Area established by title I and the lands designated as wilderness by title II,
			 including the specific management actions contained in the Clark County
			 Multi-Species Habitat Conservation Plan for the conservation of perennial
			 springs. However, with respect to the Gold Butte National Conservation Area and
			 the lands designated as wilderness, the Secretary of the Interior shall credit
			 the conservation area and the lands as Conservation Management Areas, as may be
			 required by the Clark County Multi-Species Habitat Conservation Plan or future
			 amendments thereto.
			
